Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 9 and 10 are objected to because of the following informalities:  

Claim 1, line 2, the examiner suggests rewriting “including first to fourth terminals” to --including a first terminal, a second terminal, a third terminal and a fourth terminal-- to provide a more proper description. 
Claim 1, lines 8 and 11; claim 2, lines 2-4 and 6-8; claim 3, lines 6-7; and claim 9 and 10, line 7 of each claim: at each instance, the examiner suggests rewriting “a radio wave” to --the radio wave-- to avoid an antecedent issue. 	

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 2, lines 3-4 and 6-8, note that the nexus is unclear between the four instances of “a frequency” defined therein (i.e. are each of the recited “frequency’ the same frequency? Or are each of 

	Claim 3, lines 6-7, note that the nexus is unclear between both recited “frequency” and the previous recited “frequency” (i.e. four instances) recited in claim 2, from which this claim directly depends from (i.e. are these recited “frequency’ the same frequency as one previously recited? Or are each of the recited “frequency” different from each other?). Clarification is required.  The examiner suggests if the multiple recited “frequency” are different from the previous recited “frequency”, a modifier (i.e. first, second, etc.) should be used to properly distinguish them.

	Claim 4, lines 2 and 4, note that the relationship is unclear between the recited “first” and “second” radio wave, and the previous defined “radio wave” defined in claim 1, from which the claim directly depends from (i.e. is the “first” and “second” radio wave a part of the previous recited “radio wave”? or are these recited radio waves separate and distinct from each other?). Clarification is required. Similar issue occurs in claim 5, line 2, in regards to the recitation of “an input radio wave”, and in claim 6, line 2, in regards to the recitation of “a first radio wave”.

Allowable Subject Matter

Claims 1, 9 and 10 are allowed. 
	
Claims 2-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

The most relevant prior art reference is Morishige et al. (JPH09-018238, Cited by Applicant, Machine English Translation Provided by Applicant). Morishige et al. teaches in Figure 6 a high frequency mixer comprising the following: 
A 90-degree hybrid circuit (3) including first (LO), second (RF), third (A1) and fourth (A2) terminals, the second terminal (RF) being an isolation terminal, the third terminal (A1) being a 0-degree output terminal, and the fourth terminal (A2) being a -90-degree output terminal when the first terminal (LO) is an input terminal for a radio wave; 
A first phase shift circuit (4a)converting impedance to achieve impedance matching between the third terminal of the 90-degree hybrid circuit and a first terminal of a first nonlinear element (diode 5b);and 
A second phase shift circuit (5b) converting impedance to achieve impedance matching between the fourth terminal of the 90-degree hybrid circuit and a second terminal of a second nonlinear element (diode 5b).
However Morishige et al. does not teach: in regards to claim 1, wherein the first phase shift circuit shifts a phase of the radio wave by 180 degrees and the second phase shift circuit shifts a phase of the radio wave by 90 degrees. Thus the applicant claimed invention has been determined to be novel and non-obvious. By virtue of dependency from claim 1, claims 2-10 have also been determined to be novel and non-obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Borlex (US2010/0013698 A1) teaches in 7 a 90-degree hybrid circuit (220) comprising non-linear elements (Diodes 18a and 18b) to provide a phase shift.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 5712721769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843